Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 1 of 13 PageID# 16672



                                                                                       iMOPeif^URT ""jss-
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA                         JUL - 9 2021
                                    NEWPORT NEWS DIVISION
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                        NORFOLK. VA

      ROYCE SOLOMON,et al., individually and
      on behalf of all others similarly situated,

                    Plaintiffs,
                                                        Civil Action No. 4:17-cv-0145-HCM-RJK



      AMERICAN WEB LOAN,INC., et al..

                    Defendants.



     [PR0P0SfDl ORDER GRANTING MOTION FOR FINAL APPROVAL OF REVISED
          CLASS ACTION SETTLEMENT,CERTIFYING SETTLEMENT CLASS,AND
                                   ENTERING FINAL JUDGMENT

            WHEREAS, Plaintiffs Royce Solomon, Jodi Belleci, Michael Littlejohn, and Giulianna

     Lomaglio (collectively, "Plaintiffs"), on behalf of themselves and the preliminarily certified
     Settlement Class,have submitted to the Court a Motion for Final Approval ofRevised Class Action

     Settlement(the "Final Approval Motion").

            WHEREAS, the Court has reviewed the papers filed in support of the Final Approval

     Motion, including the Revised Settlement Agreement filed with Plaintiffs' Preliminary Approval
     Motion(ECF No. 483-1), the memoranda and arguments submitted on behalf of the Settlement
     Class, and all supporting exhibits and declarations thereto, as well as the Court's Preliminary
     Approval Order(ECF No. 486).

            WHEREAS,the Court held a Final Approval Hearing on July 9, 2021, at which time the

     Parties and other interested persons were given an opportunity to be heard in support of and in
     opposition to the proposed Revised Settlement.
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 2 of 13 PageID# 16673




            WHEREAS,the Court, having considered all ofthe pleadings, evidence, information and

     materials submitted in connection with the Final Approval Hearing, finds that the Revised

     Settlement Agreement is fair, reasonable, and adequate. Accordingly,

     IT IS HEREBY ORDERED,ADJUDGED,AND DECREED as follows;

            1.     This Final Approval Order incorporates herein and makes a part hereofthe Revised

     Settlement Agreement and the Preliminary Approval Order. Unless otherwise provided, the
     capitalized terms used herein shall have the same meanings and/or definitions given to them in the
     Preliminary Approval Order and the Revised Settlement Agreement filed with the Court in support
     ofPlaintiffs' Preliminary Approval Motion.

            2.     The Court has jurisdiction over matters relating to the Revised Settlement,
     including without limitation, the administration, interpretation, effectuation, and/or enforcement
     ofthe Revised Settlement, the Revised Settlement Agreement, and this Final Approval Order and
     Judgment.

          CERTIFICATION OF THE SETTLEMENT CLASS AND APPOINTMENT OF
     SETTLEMENT CLASS REPRESENTATIVES AND SETTLEMENT CLASS COUNSEL

            3.     In the Preliminary Approval Order, the Court previously certified, for settlement

     purposes only, a Settlement Class defined as follows:
            All persons within the United States to whom American Web Loan,Inc., AWL,
            Inc., or any predecessor or successor entities, lent money during the period from
            February 10,2010 to June 26,2020.

            4.     Certification ofthe Settlement Class is hereby reaffirmed as a final Settlement Class

     pursuant to Fed. R. Civ. P. 23. For the reasons stated in the Preliminary Approval Order, this
     Court finds, on the record before it, that the Action, for purposes of this Settlement, may be
     maintained as a class action on behalf ofthe Settlement Class.
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 3 of 13 PageID# 16674




            5.      In the Preliminary Approval Order, this Court previously appointed Royce

     Solomon, Jodi Belled, Michael Littlejohn, and Giulianna Lomaglio as Settlement Class

     Representatives. The Court hereby reaffirms that appointment, finding, on the record before it,
     that the Settlement Class Representatives have adequately represented the Settlement Class and
     continue to do so.

            6.      In the Preliminary Approval Order, this Court previously appointed the law firms

     of Herman Tabacco, Gravel & Shea P.C., and MichieHamlett PLLC as Settlement Class Counsel

     for settlement purposes. The Court hereby reaffirms that appointment, finding, on the record
     before it, that Settlement Class Counsel have adequately and fairly represented the Settlement
     Class and continue to do so.

                                                 NOTICE


            7.      The record shows,and the Court finds,that Notice has been given to the Settlement

     Class in the manner approved by the Court in its Preliminary Approval Order. The Court finds
     that such Notice: (a) constitutes the best notice practicable to the Settlement Class under the
     circumstances;(b) was reasonably calculated, under the circumstances, to apprise the Settlement
     Class of the pendency of the Action and the terms of the Revised Settlement Agreement,

     Settlement Class Members' rights to exclude themselves from the Revised Settlement or object to
     any part of the Revised Settlement, Settlement Class Members' rights to appear at the Final
     Approval Hearing (either individually or through counsel hired at their own expense), and the
     binding effect of the Final Approval Order and Judgment, whether favorable or unfavorable, on
     all persons who do not exclude themselves from the Settlement Class; (c) constitutes due,
     adequate, and sufficient notice to all persons or entities entitled to receive notice of the Revised
     Settlement; and (d) constitutes notice that fully satisfies the requirements of the United States
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 4 of 13 PageID# 16675




     Constitution including the Due Process Clause, Federal Rules of Civil Procedure 23(c)(2)(B) and
     23(e)(1), and any other applicable law.

            8.      Due and adequate notice of the proceedings having been given to the Settlement

     Class and a full opportunity having been offered to Settlement Class Members to participate in the
     Final Approval Hearing, it is hereby determined that all Settlement Class Members, except the
     individuals who timely and validly excluded themselves from the Revised Settlement and are listed
     in Exhibit A to this Final Approval Order,are bound by the Final Approval Order and Judgment.
     No Settlement Class Member,other than those listed in Exhibit A,is excluded from the Settlement

     Class, from the terms of the Revised Settlement Agreement, or from the effects of this Final
     Approval Order and Judgment

                       FINAL APPROVAL OF THE REVISED SETTLEMENT

            9.      Pursuant to Fed. R. Civ. P. 23(e), the Court hereby finally approves in all respects

     the Revised Settlement as set forth in the Revised Settlement Agreement and finds that the Revised

     Settlement, the Revised Settlement Agreement,the benefits to the Settlement Class Members, and
     all other aspects ofthe Revised Settlement are, in all respects, fair, reasonable, and adequate, and
     in the best interest of the Settlement Class, within a range that reasonable and experienced

     attomeys could accept considering all relevant risks and factors and the relative merits ofPlaintiffs'
     claims and Defendants' defenses, and in full compliance with all applicable requirements of the
     Federal Rules of Civil Procedure, the Due Process Clause, and the Class Action Fairness Act.

     Accordingly, the Revised Settlement shall be consummated in accordance with the terms and
     provisions of the Revised Settlement Agreement, with each Settlement Class Member bound by
     the Revised Settlement Agreement, including any releases therein.

            10.     Specifically, the Court finds that the Revised Settlement is fair, reasonable, and
     adequate in all respects given the following factors, among other things:
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 5 of 13 PageID# 16676




                      a.     Settlement Class Counsel had a well-informed appreciation ofthe strengths

     and weaknesses ofthe Action while negotiating the Revised Settlement.

                      b.     The Revised Settlement was the result of arm's-length good faith

     negotiations and exchange ofinformation by experienced counsel conducted under the supervision
     oftwo highly respected and experienced mediators.

                      c.    The monetary relief provided for by the Revised Settlement is well within

     the range ofreasonableness that responsible and experienced counsel could accept considering all
     relevant risks and that the Parties would have faced ifthe case had continued to verdicts including,

     but not limited to,jurisdiction, liability under all elements of the claims asserted in this Action,
     and damages.

                      d.     The litigation of the Action was complex, time consuming, and costly and
     would have continued to be so through pending appeals,summaryjudgment and/or trial, and likely
     further subsequent appeals if the Action had not settled.

                      e.     The method of distributing relief to the Settlement Class, including the

     method ofprocessing any Settlement Class Member claims involving AWL loans issued from the
     Februaiy 10,2010 to December 31,2011 period is effective.
                      f.     The Revised Settlement treats Settlement Class Members equitably relative

     to each other.

                      g.     The reaction of the Settlement Class to the Revised Settlement has been
     positive, with only three individuals out of a class of over 607,000 making timely requests for
     exclusion, and no objections to the Revised Settlement.

            11.       Accordingly,the Revised Settlement shall be consummated in accordance with the
     terms and provisions ofthe Revised Settlement Agreement.
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 6 of 13 PageID# 16677




      PAYMENT OF MONETARY CONSIDERATION AND NON-MONETARY BENEFITS
                                   TO THE SETTT.EMENT CLASS


            12.    The Court approves the Parties' plan to distribute Cash Awards and provide the
     loan cancellation provided for by the Revised Settlement Agreement to Settlement Class Members
     as set forth in the Revised Settlement Agreement(which shall control in the event ofany alleged
     inconsistency with this Final Approval Order). The Court also approves the Non-Monetary
     Benefits as set forth in the Revised Settlement Agreement.

            13.    The reliefprovided to Settlement Class Members is significant. Eligible Settlement
     Class Members will receive tangible financial benefits in the form ofa cash payment and/or loan
     cancellation with the requested deletion ofnegative credit reporting. The Revised Settlement also
     provides significant non-monetary relief to Settlement Class Members, regardless of their loan
     status, through the Non-Monetary Benefits provided in connection with this Revised Settlement.
     To the extent that a Settlement Class Member had a Settlement Class Period loan sold to a debt

     buyer other than Northwood, that Settlement Class Member retains all rights to contest collection
     efforts by that debt buyer and/or pursue any and all legal remedies that may be available against
     the assignees of his or her AWL loan(s).

            14.    The Parties shall file a "Notice of Effective Date" with this Court, identifying the

     Effective Date of the Revised Settlement, as that term is defined in the Revised Settlement

     Agreement.

                             DISMISSAL OF CLAIMS AND RELEASES

            15.    The Court hereby dismisses this Action with prejudice on the merits and without
     costs or attorneys' fees (except as otherwise provided herein or in the Revised Settlement
     Agreement).
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 7 of 13 PageID# 16678




               16.    Pursuant to the Revised Settlement Agreement, as of the Effective Date of this

     Settlement, Plaintiffs and each Settlement Class Member who is sent a payment from the
     Settlement Fund and/or who receives debt cancellation pursuant to the Revised Settlement

     Agreement shall be deemed to have fully,finally,and forever released and discharged the Released
     Parties from the Released Claims.

            17.      The Release shall not pertain to claims that relate to or arise out of loans made by

     or in the name of AWL after June 26,2020. Nor shall the Release pertain to claims to enforce the

     Revised Settlement Agreement or this Order.

               18.   The releases in the Revised Settlement Agreement may be raised as a complete

     defense and bar to any action or demand brought in contravention of the Revised Settlement
     Agreement.

               AWARD OF ATTORNEYS'FEES AND COSTS AND SERVICE AWARDS

            19.      Pursuant to the Revised Settlement Agreement, this Court's Preliminary Approval

     Order, and the Notice provided to Settlement Class Members, Settlement Class Counsel may
     request reasonable attorneys' fees and costs, payable from the Monetary Consideration, in an
     amount not to exceed $15,000,000. Settlement Class Counsel seeks attorneys' fees and costs in

     the amount of $15,000,000, which constitutes approximately 23% of the $65,000,000 cash
     recovery obtained in the proposed settlement originally filed in this Court on April 16,2020(ECF
     414-1).

            20.      Because this is a common fund settlement, it is appropriate to employ a percentage

     of the fund method for calculating a proper fee award. When a representative party confers a
     substantial benefit upon a class,counsel is entitled to attorneys' fees based on the benefit obtained.
     See Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980); Brundle on behalf of Constellis
     Employee Stock Ownership Plan v. Wilmington Tr., PI.A., 919 F.3d 763, 785 (4th Cir. 2019);
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 8 of 13 PageID# 16679




     Manuel v. Wells Fargo Bank, Nat'I Assoc., No. 3:14-cv-238-DJN, 2016 WL 1070819, at *5-6
    (E.D. Va. Mar. 15,2016).

            21.    Also pursuant to the Revised Settlement Agreement, this Court's Preliminary
     Approval Order, and the Notice provided to Settlement Class Members, Settled Objectors'
     Counsel may request reasonable attorneys' fees, payable from the Monetary Consideration, not to
     exceed S3,500,000. Settled Objectors' Counsel's request for attorneys' fees seeks an award in the
     amount of$3,500,000.

            22.    No Settlement Class Member has objected to Settlement Class Counsel's or Settled

     Objectors' Counsel's request for an award ofattorneys' fees and expenses.
            23.    The Court, having reviewed Settlement Class Counsel's request for attorneys' fees
     and reimbursement of expenses, including the declarations, exhibits, and authority submitted in
     support thereof, hereby awards Settlement Class Counsel attorneys' fees and costs in the amount
     of $15,000,000, payable pursuant to the terms of the Revised Settlement Agreement and this
     Court's Order, ECF No. 486. The Court finds that the amount of fees and costs awarded is fair
     and reasonable.

            24.    The Court, having reviewed Settled Objectors' Counsel's request for attorneys'
     fees, hereby awards Settled Objectors' Counsel attorneys' fees in the amount of $3,500,000,
     payable pursuant to the terms ofthe Revised Settlement Agreement and this Court's Order, ECF
     No.486. The Court fmds that the amount offees awarded is fair and reasonable.

            25.    The Revised Settlement Agreement also provides that Plaintiffs may request a

     Service Award to be paid from the Monetary Consideration, provided that such awards do not
     exceed $7,500 to each Settlement Class Representative.
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 9 of 13 PageID# 16680




            26.     Courts routinely grant service awards to compensate named plaintiffs for the

     services they provided to the class during the course of class action litigation. See, e.g., Manuel,
     2016 WL 1070819,at *6(E.D. Va. Mar. 15,2016)("A 'fairly typical' practice, incentive awards
     'are intended to compensate class representatives for work done on behalfofthe class, to make up
     for financial or reputational risk undertaken in bringing the action, and, sometimes, to recognize
     their willingness to act as a private attorney general.'")(citing Berry v. Schulman, 807 F.3d 600,
     615(4th Cir. 2015). Moreover, courts in this Circuit have approved service awards of$7,500 and
     greater. See,e.g., id.(approving a $10,000 service award); Ryals v. HireRight Solutions, Inc., No.
     3:09-cv-625(E.D. Va. Dec.22,2011)(same); Gibbs v. Plain Green LLC. et al. No. 3:17-cv-495-
     MHL(E.D. Va. Dec. 13,2019)(approving a $7,500 service award to each named plaintiff); Gibbs
     V. Rees, No. 3:20-cv-00717-MHL(E.D. Va. March 26, 2021)(same).

            27.     Here,the Court finds that the requested $7,500 Service Awards are reasonable and
     within the range ofawards granted by courts in this Circuit. Moreover,these Service Awards are
    justified by the time and effort expended by the Settlement Class Representatives on behalfofthe
     Settlement Class Members. Accordingly, the Court finds that each of the Settlement Class
     Representatives, Royce Solomon,Jodi Belled, Michael Littlejohn, and Giulianna Lomaglio, shall
     each be awarded $7,500 for their efforts, paid to the Settlement Class Representatives upon the
     Effective Date ofthe Revised Settlement.

            28.      The Revised Settlement Agreement also provides that Settled Objectors may

     request a Service Award to be paid from the Monetary Consideration, provided that such awards
     do not exceed $5,000 to each Settled Objector. Here, the Court finds that the requested $5,000
     Service Awards are reasonable and within the range of awards granted by courts in this Circuit.
     Accordingly, each of the Settled Objectors, Diana Butler, Charles P. McDaniel, Patrick Selig,
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 10 of 13 PageID# 16681




     Quincey Jean Cunningham,William Farley, Brooke Herrington, Lakeita Kemp,and Adam Sublett
     shall be awarded $5,000 for their efforts, paid to the Settled Objectors upon the Effective Date of
     the Revised Settlement.

                                         OTHER PROVISIONS


            29.     The Court has jurisdiction to enter this Final Approval Order and Judgment.
     Without in any way affecting the finality of this Final Approval Order and Judgment, this Court
     expressly retains exclusive and continuing jurisdiction over the Revised Settlement and the
     Revised Settlement Agreement, including all matters relating to the administration,
     consummation, validity, enforcement, and interpretation of the Revised Settlement Agreement or

     the Final Approval Order and Judgment,including, without limitation, for the purpose of:
                    a.     enforcing the terms and conditions of the Revised Settlement Agreement

     and resolving any disputes, claims or causes of action that, in whole or in part, are related to or
     arise out of the Revised Settlement Agreement, or the Final Approval Order and Judgment
     (including whether a person or entity is or is not a Settlement Class Member);
                    b.     entering such additional orders, if any, as may be necessary or appropriate
     to protect or effectuate the Final Approval Order and Judgment, or the Revised Settlement
     Agreement,or to ensure the fair and orderly administration ofthe Revised Settlement; and
                    c.     entering any other necessary or appropriate orders to protect and effectuate
     this Court's retention of continuing jurisdiction over the Revised Settlement Agreement or the
     Final Approval Order and Judgment.

            30.     Without affecting the finality of this Final Approval Order and Judgment, the
     Defendants, each Settlement Class Member, and the Settlement Class Administrator hereby
     irrevocably submit to the exclusive jurisdiction of the Court for the limited purpose of any suit,
     action, proceeding,or dispute arising out ofthe Revised Settlement Agreement or the applicability

                                                     10
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 11 of 13 PageID# 16682




     ofthe Revised Settlement Agreement,including any suit, action, proceeding, or dispute relating to

     the Release provisions in the Revised Settlement Agreement. AWL (as defined in the Revised
     Settlement Agreement to include American Web Loan, Inc., AWL,Inc., or any predecessor or
     successor entit(ies)) further makes a limited waiver of its claims to sovereign immunity from suit
     for the limited purpose of enforcing the Revised Settlement Agreement by Settlement Class
     Members.Except as expressly set forth herein,nothing contained in this Final Approval Order and
     Judgment shall be construed as a waiver ofany rights or privileges belonging to AWL,the Otoe-
     Missouria Tribe, or each of their current Tribal Council members, past and future affiliates,
     subsidiaries, parents, insurers, and all of the respective directors, officers, general and limited
     partners, shareholders, managers, representatives, employees, members, agents, attorneys,
     accountants successors, assigns, and representatives, including sovereign immunity from judicial
     process, all of which are otherwise reserved. The limited waiver described in this paragraph does
     not extend to the Otoe-Missouria Tribe.

            31.     The Parties are hereby directed to carry out their obligations under the Revised
     Settlement Agreement.

            32.    In the event that the Revised Settlement becomes null and void, certification ofthe

     Settlement Class shall be automatically vacated and this Final Approval Order and Judgment, as

     well as all other orders entered and releases delivered in connection with the Revised Settlement

     Agreement,shall be vacated and shall become null and void,shall be ofno further force and effect,
     and the Parties' rights and defenses shall be restored, without prejudice, to their respective
     positions as if the Revised Settlement Agreement had never been executed.




                                                     11
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 12 of 13 PageID# 16683




           33.    This Final Approval Order and Judgment is final for purposes of appeal and may
     be appealed immediately. The Clerk is hereby directed to enter this Final Approval Order and
     Judgment. THIS CAUSE IS ENDED.

           The Clerk is REQUESTED to electronically deliver a copy ofthis Order to all counsel
     ofrecord.



           IT IS SO ORDERED.
                                                                     /s/

                                                 Heniy Coke Morgan,Jr.
                   ^                             Senior United States Distriet Judge
                 ukA
                                    '          HENRY COKE MORGAN,JR.
                                               SENIOR UNITED STATES DISTRICT JUDGI




                                                  12
Case 4:17-cv-00145-HCM-RJK Document 496 Filed 07/09/21 Page 13 of 13 PageID# 16684




                                        Exhibit A


                        Persons Excluded from the Settlement Class

     Janice Farrer

     Alan Shaw

     Carol Starkes
